Citation Nr: 1009042	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-28 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1966 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
September 2007.  A statement of the case was issued in July 
2008, and a substantive appeal was received in September 
2008.  The Veteran appeared at a November 2008 Decision 
Review Officer (DRO) informal conference hearing at the RO.  
An informal conference report is of record.    

The issues of entitlement to service connection for tinnitus 
and acquired psychiatric disability (claimed as nervous 
disability and posttraumatic stress disorder (PTSD)) have 
been raised by the record (in a substantive appeal received 
in September 2008), but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board believes that there may be outstanding treatment 
records.  In a substantive appeal received in September 2008, 
the Veteran reported that he failed a mandatory hearing test 
at a telephone company in September 1967.  On a claim 
received in December 2006, the Veteran reported having been 
diagnosed with hearing loss in 1968, one year after service 
when he had applied for a job with a telephone company 
(Pacific Telephone) in San Francisco, California.  While the 
dates provided by the Veteran differ, the audiological 
examination provided by the telephone company does not appear 
to be of record.  VA's duty to assist requires an attempt to 
obtain this item of evidence identified by the Veteran.  

When the Veteran was afforded a VA examination in May 2008, 
the VA examiner noted that the test results from a February 
2007 VA audiological test were invalid in light of poor 
agreement between pure tone average and speech reception 
threshold data.  In view of the need to return the case for 
the above actions, another VA audiological examination is 
appropriate in an attempt to obtain valid test results.      

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to request the report of any hearing 
test/audiological examination conducted 
by a telephone company (identified by the 
Veteran as Pacific Telephone) in San 
Francisco in 1967 or 1968 in connection 
with the Veteran's attempt to obtain 
employment with that company.     

2.  The Veteran should also be afforded 
an appropriate VA audiological 
examination to determine the nature, 
extent and etiology of any current 
bilateral hearing loss.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  After reviewing 
the claims file and examining the 
Veteran, the examiner should respond to 
the following:

Is it at least as likely as not (a 50% or 
higher degree of probability) that any 
current bilateral hearing loss is 
causally related to service?  

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


